 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   Macjhay Yagao,                                      Case No.: 17-cv-2224-AJB-MDD
12                                     Petitioner,
                                                         ORDER:
13   v.
     Fred Figueroa, Warden Otay Mesa                     (1) GRANTING IN PART AND
14
     Detention Center, et al.,                           DEYING IN PART PETITIONER’S
15                                                       REQUEST FOR A HEARING
                                    Respondents.         (Doc. No. 6); and
16
17                                                       (2) ORDERING A BOND HEARING
                                                         BE PROVIDED WITHIN 35 DAYS.
18
19         Before the Court Petitioner Macjhay Yagao’s request for a hearing on his petition

20   for writ of habeas corpus. (Doc. No. 6.) Petitioner alleges that he has been detained, at the

21   time of the motion’s filing, for over forty-two months without an end in sight and has gone

22   over a year since a bond hearing before an Immigration Judge. (Id. at 1.) Petitioner argues

23   that the “BIA’s final decision denying him release on bond constituted legal and

24   constitutional error.” (Id.) Complicating matters is the fact that the Supreme Court

25   overturned the Ninth Circuit’s practice of requiring a bond hearing every six months.

26   However, as elaborated on herein, due process still requires Petitioner be afforded a bond

27   hearing, although the Court opts to decline to release Petitioner, without prejudice.

28   Because it has been nearly two years without a bond hearing, the Court GRANTS IN

                                                     1

                                                                                17-cv-2224-AJB-MDD
 1   PART AND DENIES IN PART Petitioner’s motion. (Doc. No. 6.) The Court ORDERS
 2   a bond hearing be provided within 35 days but DENIES releasing Petitioner.
 3                                 I.         LEGAL STANDARDS
 4         A district court may grant a writ of habeas corpus when a petitioner is “in custody
 5   in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
 6   § 2241(c)(3). “[T]he Fifth Amendment entitles aliens to due process of law in deportation
 7   proceedings.” Demore v. Kim, 538 U.S. 510, 523 (2003).
 8                                      II.     BACKGROUND
 9         Petitioner files this writ for habeas corpus under 28 U.S.C. § 2241 challenging the
10   Board of Immigration Appeals’ (“BIA”) decision denying him bond. He raises four
11   challenges. First, he argues the BIA erred in finding Petitioner’s past criminal background
12   supported denial of bond based on dangerousness. Second, Petitioner argues the decision
13   to deny his bond was arbitrary when compared to bonds which were granted in cases more
14   serious than his. Third, Petitioner argues that the BIA failed to follow Ninth Circuit
15   precedent because they failed to change the due process analysis as the length of his
16   detention grew. And finally, the BIA erred in finding his case was not subject to bond
17   hearings every six months under Ninth Circuit precedence. Petitioner requests that the
18   Court reverse the BIA’s decision and release Petitioner on conditional parole.
19                                       III.   DISCUSSION
20         In the current motion, Petitioner requests that he be released on bond, arguing the
21   government failed to meet its legal burden for continued detention. (Doc. No. 6.) Petitioner
22   also argues that his continued detention without a bail hearing violates due process. (Id.)
23   Under now-overruled Ninth Circuit precedence, detainees were given a bond hearing every
24   six months. Rodriguez v. Robbins (“Rodriguez III”), 804 F.3d 1060 (9th Cir. 2015),
25   reversed by Jennings v. Rodriguez, 138 S. Ct. 830, 847, (2018) (holding that Section
26   “1226(c) mandates detention of any alien falling within its scope and that detention may
27   end prior to the conclusion of removal proceedings ‘only if’ the alien is released for
28   witness-protection purposes.”). The Supreme Court in Jennings overruled mandatory bond
                                                   2

                                                                               17-cv-2224-AJB-MDD
 1   hearings, stating the only mandated hearing is for witness-protection purposes. Jennings,
 2   138 S. Ct. at 847. However, Jennings only held that aliens detained are not statutorily
 3   entitled to periodic bond hearings. Jennings, 138 S. Ct. at 845. “The Supreme Court did
 4   not, however, determine whether arriving aliens facing prolonged detention are entitled to
 5   a bond hearing as a matter of constitutional Due Process.” Lett v. Decker, 346 F. Supp. 3d
 6   379, 383 (S.D.N.Y. 2018).
 7         On remand from Jennings, the Ninth Circuit expressed “grave doubt” that prolonged
 8   detention without a hearing would satisfy due process. See Rodriguez v. Marin, 909 F.3d
 9   252, 256 (9th Cir. 2018) (“Arbitrary civil detention is not a feature of our American
10   government.”). And district courts in California have likewise found that due process
11   requires a bond hearing after prolonged detention. See Rodriguez v. Nielsen, No. 18-cv-
12   4187-TSH, 2019 U.S. Dist. LEXIS 4228, at *17–19 (N.D. Cal. Jan. 7, 2019) (hearing
13   necessary after six months); Gonzalez v. Bonnar, No. 18-cv-5321-JSC, 2019 WL 330906,
14   at *3–4 (N.D. Cal. Jan. 26, 2019) (13 months); Meza v. Bonnar, No. 18-cv-2708-BLF,
15   2018 WL 2554572, at *3 (N.D. Cal. June 4, 2018) (13 months). The Ninth Circuit has
16   ordered briefing in Rodriguez v. Jennings to address the very concern Petitioner raises and
17   district courts have addressed. The Court ordered that the briefs address:
18         whether the Constitution requires that, in bond hearings for aliens detained for
           more than six months under §§ 1225(b), 1226(c), or 1226(a), the alien is
19
           entitled to release unless the government demonstrates by clear and
20         convincing evidence that the alien is a flight risk or a danger to the community
           or rather whether the government's proof of flight risk or danger could be by
21
           only a preponderance of the evidence, whether the length of the alien’s
22         detention must be weighed in favor of release, and whether new bond hearings
           must be afforded automatically every six months.
23
24   Rodriguez v. Jennings, 887 F.3d 954, 956 (9th Cir. 2018).
25         The law post-Jennings regarding when and whether repeated bond hearings are
26   required is quite unsettled. However, the Court agrees with the many district courts finding
27   that prolonged detention without a bond hearing likely violates due process. See cases,
28   supra. A recent district court decision in the Northern District of California discussed this

                                                   3

                                                                                  17-cv-2224-AJB-MDD
 1   issue in detail, and the Court finds its analysis persuasive. Gonzalez v. Bonnar, No. 18-cv-
 2   05321-JSC, 2019 WL 330906, at *2–7 (N.D. Cal. Jan. 25, 2019). In general, “[a]s detention
 3   continues past a year, courts become extremely wary of permitting continued custody
 4   absent a bond hearing.” Muse v. Sessions, No. 18-CV-0054 (PJS/LIB), 2018 WL 4466052,
 5   at *4 (D. Minn. Sept. 18, 2018) (collecting cases re: the same).
 6         As of this order, Petitioner has been detained for roughly over four years. Further,
 7   Petitioner has gone nearly two years without a bond hearing, as his last hearing was
 8   April 25, 2017. Due to the uncertainty of this issue in the Ninth Circuit, the two Supreme
 9   Court cases on this subject, and the pending briefing in Rodriguez, the Court declines to
10   order Petitioner’s release at this time. However, the Court does find that the government’s
11   failure to give Petitioner another bond hearing likely violates his due process rights in
12   accordance with the decisions of other district courts in this district and around the county,
13   and accordingly ORDERS Petitioner be provided one.
14         The Respondent’s opposition fails to persuade the Court otherwise. The
15   Respondent’s brief mischaracterizes Petitioner’s nuanced arguments by framing it as
16   Petitioner simply complaining he was not granted the automatic six-month review as
17   previously required under Rodriguez. (Doc. No. 8 at 1.) Respondent notes Petitioner has
18   not received another bond hearing because Jennings reversed that rule. (Id.) Respondent’s
19   fail to respond meaningfully to Petitioner’s due process arguments and the plethora of
20   district court rulings on this matter post-Jennings.1
21         Finally, the Supreme Court’s recent decision in Nielsen v. Preap, No. 16-1363, slip
22   op. at , --- U.S. --- (U.S. Mar. 19, 2019), does not sway the Court’s analysis. In Nielsen,
23   the issue before the Court surrounded interpretation of the phrase “when the alien is
24   released” from custody found in 8 U.S.C. § 1226(c). That section states:
25
26   1
       While the Court notes briefing on this matter was done in May 2018, only months post-
27   Jennings, the Respondents (and Petitioner for that matter) could have petitioned the Court
     to file supplemental briefing given the subsequent district court decisions between then and
28   now.
                                                   4

                                                                                 17-cv-2224-AJB-MDD
 1         The Attorney General shall take into custody any alien who--
 2                (A) is inadmissible by reason of having committed any offense covered
                  in section 1182(a)(2) of this title,
 3
                  (B) is deportable by reason of having committed any offense covered
 4                in section 1227(a)(2)(A)(ii), (A)(iii), (B), (C), or (D) of this title,
                  (C) is deportable under section 1227(a)(2)(A)(i) of this title on the basis
 5
                  of an offense for which the alien has been sentence1 to a term of
 6                imprisonment of at least 1 year, or
                  (D) is inadmissible under section 1182(a)(3)(B) of this title or
 7
                  deportable under section 1227(a)(4)(B) of this title,
 8
           when the alien is released, without regard to whether the alien is released on
 9         parole, supervised release, or probation, and without regard to whether the
10         alien may be arrested or imprisoned again for the same offense.
11   As the Supreme Court detailed, the Ninth Circuit had “held that this mandatory-detention
12   requirement applies only if a covered alien is arrested by immigration officials as soon as
13   he is released from jail.” Nielsen, 2019 WL 1245517, at *3. “If the alien evades arrest for
14   some short period of time—according to respondents, even 24 hours is too long—the
15   mandatory-detention requirement is inapplicable, and the alien must have an opportunity
16   to apply for release on bond or parole.” Id. This distinction mattered because the Ninth
17   Circuit was treating § 1226(a) detainees and § 1226(c) detainees as separate categories of
18   detainees. Those arrested under § 1226(a) could be eligible for a bond hearing, since the
19   release provision is only found in § 1226(a)(2), and those arrested under § 1226(c) face
20   mandatory detention. See Nielsen, 2019 WL 1245517, at *9 (explaining the Ninth Circuit’s
21   reasoning). Essentially, the Ninth Circuit believed unless an arrest was effectuated
22   immediately upon release from prior criminal detention, the detainee would be arrested
23   under § 1226(a), and could enjoy the option to be released on bond. Id.
24         The Supreme Court ultimately rejected that stance and reversed the judgments
25   below. Id. Helpful to our analysis is Justice Kavanaugh’s concurrence, which notes the
26   “narrowness of the issue before us. . . .” Id. at *14 (Kavanaugh, J., concurring). He states
27   that the narrow issue before the Court is “whether, under § 1226, the Executive Branch’s
28   mandatory duty to detain a particular noncitizen when the noncitizen is released from
                                                   5

                                                                                  17-cv-2224-AJB-MDD
 1   criminal custody remains mandatory if the Executive Branch fails to immediately detain
 2   the noncitizen when the noncitizen is released from criminal custody.” (Id. (emphasis in
 3   original).) The Court concluded that “when . . . released” applies “when there is a release”
 4   and rejected the Ninth Circuit’s reliance on immediacy. Id. at *13.
 5         The Supreme’s Court analysis in Nielsen does not affect Petitioner’s arguments or
 6   this Court’s findings. The Supreme Court explained that mandatory detention under
 7   § 1226(c) arose from a concern “that deportable criminal aliens who are not detained
 8   continue to engage in crime and fail to appear for their removal hearings in large numbers.
 9   To address this problem, Congress mandated that aliens who were thought to pose a
10   heightened risk be arrested and detained without a chance to apply for release on bond or
11   parole.” Id. at *4 (internal citations omitted). It makes sense, then, why subsection (c) does
12   not permit bond hearings. However, Petitioner’s argument does not challenge prolonged
13   detention without a hearing under the statutory framework and § 1226(c). Rather, Petitioner
14   asserts that prolonged detention without a hearing triggers constitutional issues and violates
15   due process. Nielsen does not address this.
16                                     IV.    CONCLUSION
17         For the reasons stated above, the Court GRANTS IN PART AND DENIES IN
18   PART Petitioner’s motion for a hearing on his petition. (Doc. No. 6.) The Court DENIES
19   ordering Petitioner’s immediate removal from immigration detention. However, the Court
20   GRANTS a bond hearing for Petitioner. Within 35 days of the date of this order, Petitioner
21   must be provided with a bond hearing before an immigration judge. At that hearing, the
22   government must establish by clear and convincing evidence that Petitioner is a flight risk
23   or a danger to the community in order to continue his detention pending his appeal before
24   the Ninth Circuit.
25         IT IS SO ORDERED.
26   Dated: March 29, 2019
27
28
                                                   6

                                                                                 17-cv-2224-AJB-MDD
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     7

         17-cv-2224-AJB-MDD
